Citation Nr: 1614597	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  15-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected status post removal of eighteen inches of intestine with scar.  

2.  Entitlement to a separate compensable rating for post surgical scars.

3.  Entitlement to service connection for left foot disability, to include as secondary to service-connected residuals frostbite injury, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

An August 2015 rating decision awarded service connection for status post removal of eighteen inches of intestine with scar (claimed as digestive/abdominal pains, stomach/intestine surgery, and also claimed as stomach condition, status post surgery) and granted a 10 percent initial rating with an effective date of April 21, 2014.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the August 2015 rating decision awarded service connection for status post removal of eighteen inches of intestine with scar (claimed as digestive/abdominal pains, stomach/intestine surgery, and also claimed as stomach condition, status post surgery) and granted a 10 percent initial rating with an effective date of April 21, 2014.  The disability was rated under Diagnostic Codes 7399-7329.  The August 2015 rating decision specifically noted the Veteran had an anterior trunk scar, but found that it was noncompensable under Diagnostic Code 7804.  A statement received by the Veteran's representative in March 2016 requested service connection for scars as related to the service-connected status post removal of eighteen inches of intestine.  However, as the Veteran is already service-connected for a post surgical scar, the Board interprets the statement as a request for separate service connection and rating for post surgical scars, and that such constitutes a notice of disagreement with the August 2015 rating decision.  38 C.F.R. § 20.201 (2015).  A Statement of the Case has not been issued and a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Similarly, concerning the claim for service connection for left foot disability, a December 2014 rating decision denied entitlement to service connection for residuals, frostbite injury, left foot.  In May 2015, VA received a claim for service connection for "left foot pain condition secondary to right foot condition."  While the Veteran presented a new theory regarding his claim for service connection for left foot disability, the Board construes his claim as a timely notice of disagreement with the December 2014 rating decision.  38 C.F.R. § 20.201.  While the AOJ issued a rating decision in October 2015 concerning the claim for service connection for left foot disability, the Board finds that the proper action is to issue a Statement of the Case and a remand is required.  

Concerning the claim for service connection for GERD, the Veteran was provided a VA medical examination in August 2015.  The examiner stated that after review of the records, interview, and examination of the Veteran and search of the literature, GERD was "less likely as not" caused by "or a result of" service-connected "gastrointestinal condition."  The examiner cited the negative separation examination report as support for the opinion and a VA medical treatment record dated in May 1997, indicating that the Veteran started using medication for GERD in March 1998.  The examiner did not provide a clear rationale for the negative opinion.  Furthermore, the examiner did not address whether the claimed GERD was aggravated by the service-connected status post removal of eighteen inches of intestine with scar.  See 38 C.F.R. § 3.310.  A new opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case with respect to the August 2015 rating decision and notice of disagreement therewith received in March 2016 as to the issue of entitlement to a separate compensable rating for post surgical scars.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the issue to the Board for appellate review.

2.  Issue a Statement of the Case with respect to the December 2014 rating decision and notice of disagreement therewith received in May 2015 as to the issue of entitlement to service connection for left foot disability, to include as secondary to service-connected residuals frostbite injury, right foot.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the issue to the Board for appellate review.

3.  Request an addendum opinion from a suitably qualified examiner to provide an opinion regarding the nature and etiology of any esophageal disability present, to include, but not limited to GERD.  The claims file must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims file, address the following: 

* Is it at least as likely as not (50 percent probability or more) that any esophageal disability, to include GERD, is related to active service?

*Is it at least as likely as not (50 percent probability or more) that any esophageal disability, to include GERD, is proximately due to or the result of the service-connected status post removal of eighteen inches of intestine with scar? 

*Is it at least as likely as not (50 percent probability or more) that any esophageal disability, to include GERD, is chronically aggravated by the service-connected status post removal of eighteen inches of intestine with scar?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be proffered for any opinion reached. 

4.  After the above requested development, and any other development deemed necessary, has been completed, readjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




